Daniel, J.
The authorities cited by the defendant’s counsel, Burnett v. Roberts, 4 Dev. 87, and Smith v. Barham, 2 Dev. Eq. 420, clearly shew, that the plaintiff had no title to the slave after the assent of the original executor to the legacy for life, which is an assent to the legacy in remainder. The remedy for division by the tenants in common of the slaves, (the defendant by the assignment of A. Hatsell, being one of the tenants in common,) was by petition under the act of Assembly, Rev. St. ch. 85, s. 18, 19.
Pee. CüRiam, Judgment reversed and venire de novo.